Title: Enoch Reynolds to Thomas Jefferson, 27 June 1816
From: Reynolds, Enoch
To: Jefferson, Thomas


          
            Sir,
            Washington City 27th June 1816
          
          Permit me the honor to enclose you a Prospectus of a very Splendid work now in the hands of the artists,
          The publisher having appointed me his agent to procure subscriptions and deliver the plates, I avail myself of this early opportunity of Soliciting your patronage, Should you be inclined to grant
			 my request, I Shall be obliged by your naming Some person in the District to whom the engraving Shall be delivered,
          With the greatest respect I have the honor to be Sir Your obedt Servant
          Enoch Reynolds
        